DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 04/29/2022 is acknowledged.
Applicant’s election of Species 3, including Figs.3B and 5C in the reply filed on 04/29/2022 is acknowledged, but after further consideration the Species restriction requirement is hereby withdrawn. Therefore, claims, directed to non-elected Species no longer withdrawn from consideration.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-12, and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 17/519,319 (reference application) in view of claims 1-20 of U.S. Patent No.11,081,613 B2. Note: it would have been obvious to one of ordinary skill in the art to combine the teachings of U.S. copending Application No.17/519,319 and U.S. Patent No.11,081,613 B2 to include the claimed limitation of U.S. Patent No.11,081,613 B2 in to U.S. copending Application No. 17/519,319 as taught by U.S. Patent No.11,081,613 B2 in order to provide an AlGaN/GaN UV sensor that exhibits extra-high responsivity and allows electrical refresh to compensate for persistent photoconductivity effects which limit the operation of known GaN UV sensors (of the ‘diode’ and ‘resistor’ types) (see U.S. Patent No.11,081,613 B2, col.2, lines 60-67).  See the Table as shown below: 
Application Claim
copending Application Claim in view of U.S. Patented claim
Claim 1
Obvious over the copending Application claims 1, 3, 17, and 18-19
Claim 2
Obvious over U.S. Patented claim 2
Claim 3
Obvious over the copending Application claim 3
Claim 4
Obvious over the copending Application claims 1 and 3
Claim 5
Obvious over the copending Application claims 1 and 2
Claim 6
Obvious over the copending Application claim 11
Claim 7
Obvious over the copending Application claim 19
Claim 8
Obvious over the copending Application claim 7
Claim 10
Obvious over the copending Application claims 1 and 20
Claim 11
Obvious over the copending Application claim 1. Note: gate electrodes are necessarily connected to common electrode for power supply requirement.  
Claim 12
Obvious over the copending Application claim 1
Claim 19
Obvious over the copending Application claims 1, 2, 3, and 20
Claim 20
Obvious over the copending Application claims 1, 17, and 18. Note: since the  pair of the plurality of gate electrodes are separated by a gap that defines a sensing region of the sensor. The configuration of sensing area necessarily has a rectangular or square shape. 
Claim 21
 Obvious over the copending Application claim 19


Allowable Subject Matter
Claims 9 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of the claim is the inclusion of the limitation, along with the other claimed features, “where the plurality of gate electrodes have a thickness in the range of about 0.1 to 1 micron, and the gate dielectric has a thickness in the range of about 100 to 1000 Angstroms”, as recited in claim 9.
The primary reason for the allowance of the claim is the inclusion of the limitation, along with the other claimed features, “wherein each of the one or more gaps each has a width in the range of about 0.1 micron to 10 microns between the gate electrodes”, as recited in claim 13.
The primary reason for the allowance of the claim is the inclusion of the limitation, along with the other claimed features, “wherein the GaN layer is located over a substrate, and wherein a cavity formed through a portion of the substrate exposes a portion of a lower surface of the GaN layer, wherein the plurality of gate electrodes are located over the cavity”, as recited in claim 14.
Claims 1-21 are allowed if the above Double Patenting Rejection Overcomes.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of the claim is the inclusion of the limitation “wherein each of the gate electrodes extends from an area adjacent to the source contact to an area adjacent to the drain contact, 
each of the one or more gaps extending between an area adjacent to the source contact and an area adjacent to the drain contact, 
wherein each sensing area is located over a corresponding underlying 2DEG channel region of the 2DEG channel” as recited in independent claim 1, in all of the claims which is not found in the prior art references.
Claims 2-21 are allowed for the same reasons as claim 1, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896